UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
LAWRENCE CALLAHAN, individually and
as Trustee of the LAWRENCE CALLAHAN
ROTH IRA,

                                 Plaintiff,                              18-cv-8343 (PKC)

                -against-                                                OPINION
                                                                         AND ORDER

GLOBAL EAGLE ENTERTAINMENT INC.
and AMERICAN STOCK TRANSFER &
TRUST COMPANY, LLC,

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                Plaintiff Lawrence Callahan, individually and as a Trustee of the Lawrence

Callahan Roth IRA (“Callahan”), filed his First Amended Complaint (the “Complaint”) against

Defendants Global Eagle Entertainment, Inc. (“Global Eagle”) and American Stock Transfer &

Trust Company, LLC (“AST”) alleging one count of breach of contract. Defendants have

moved, pursuant to Rule 12(b)(6), Fed. R. Civ. P., to dismiss the Complaint for failure to state a

claim upon which relief may be granted. For reasons that will be explained, the Court will grant

defendants’ motion to dismiss.

BACKGROUND

                The following facts are drawn from Callahan’s First Amended Complaint as well

as from the materials attached to and incorporated by reference into the pleading. See Chambers

v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002). For the purposes of defendants’ motion,

all non-conclusory factual allegations in Callahan’s First Amended Complaint are accepted as

true, and all reasonable inferences are drawn in favor of Callahan as the non-movant. See
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d

Cir. 2007).

                 Callahan is a U.S. citizen who resides in St. Louis County, Missouri. (Compl’t ¶

1). He is Trustee of the Lawrence Callahan Roth IRA. (Id. ¶ 2). Defendant Global Eagle is a

Delaware corporation with a principle place of business in California. (Id. ¶ 3). It provides

content, connectivity, and digital media solutions to the travel industry. (Id. ¶ 7). Shares of

Global Eagle are publicly traded on the NASDAQ. (Id. ¶ 8). Defendant AST is a New York

limited liability trust company with a principle place of business in New York. (Id. ¶ 4).

Pursuant to a “Warrant Agreement,” Callahan owns stock warrants that were issued by Global

Eagle in 2011. (Id. ¶ 9). The Agreement provides that AST is Global Eagle’s warrant agent.

(Id. ¶ 10). In that capacity, AST is responsible for issuing, registering, transferring, exchanging,

redeeming, and exercising the stock warrants issued by Global Eagle. (Id.).

                 Upon execution of the warrants, a warrant holder is entitled to “purchase from

[Global Eagle] the number of shares of Common Stock stated [in the warrant], at the price of

$11.50 per share” regardless of the price at which the common stock is currently trading. (Id.,

Ex. 1 § 3.1). Such an entitlement has advantages where, for instance, the common stock is

trading at a price higher than $11.50 (the “exercise price”), in which case, the warrant holder is

entitled to purchase shares of common stock at a “discounted” price. A warrant holder can only

exercise his stock warrants in this manner if “a registration statement under the Securities Act

with respect to the shares of Common Stock underlying the [warrants] is then effective.” (Id.,

Ex. 1 § 3.3.2)

                 Global Eagle is required to file with the Securities and Exchange Commission

(“SEC”) a “registration statement for the registration, under the Securities Act, of the shares of



                                                -2-
Common Stock issuable upon exercise of the Warrants.” (Id., Ex. 1 § 7.4). Under section 7.4, if

Global Eagle fails to maintain such an effective registration statement, warrant holders have the

right to exchange their warrants on a “cashless basis” for “that number of shares of Common

Stock equal to the quotient obtained by dividing (x) the product of the number of shares of

Common Stock underlying the Warrants, multiplied by the difference between the Warrant Price

and the ‘Fair Market Value’ . . . by (y) the Fair Market Value.” 1 (Id.). Global Eagle’s

registration statement became ineffective sometime in late 2016, when the SEC suspended the

registration statement due to Global Eagle’s failure to adhere to its periodic reporting

requirements. (Id. ¶¶ 11, 12, 13).

                 The Warrant Agreement was set to expire on January 31, 2018. (Id. ¶ 17).

Shortly before the expiration date, on December 27, 2017, Callahan wrote to AST formally

requesting to convert 100,000 stock warrants that he personally owned, and 942,675 stock

warrants that he owned through his Roth IRA account into shares of Global Eagle common stock

on a “cashless” basis, citing the ineffective registration statement and section 7.4 of the Warrant

Agreement. (Id. ¶ 18, Ex. 2 at 1). At the time of Callahan’s request, shares of Global Eagle

common stock were trading at $2.50 each and the exercise price was still $11.50. (Id. ¶¶ 19, 20).

Using these figures, and the formula in section 7.4, Callahan calculated that his 1,042,675

warrants entitled him to 3,753,630 shares of common stock via a “cashless exercise.” (Id. ¶ 22,

Ex. 2 at 4).

                 In response to Callahan’s letter, Global Eagle stated that it would not honor the

cashless exercise because the warrants were “out of [the] money.” (Id. ¶ 21). As defendants



1
 The “Warrant Price” means the same as the “exercise price,” which is $11.50 pursuant to the Warrant Agreement.
The Court will use the terms “warrant price” and “exercise price” interchangeably.


                                                     -3-
explain: “if the market price of the underlying stock rises above the exercise price, a holder can

buy the stock at a discount to its market price, with the difference representing a profit to the

holder. Such a warrant is said to be ‘in the money.’ If, on the other hand, the market price sinks

below the exercise price, exercising is economically detrimental, as it would require the warrant

holder to overpay for stock that he or she could buy for less on the open market. This is referred

to as the warrant being ‘out of the money’ or ‘underwater.’” (Def. Br. at 1).

                AST did not execute the cashless transaction and Global Eagle did not deliver the

requested shares of Common Stock to Callahan. (Id. ¶¶ 26-27). Global Eagle agrees with

Callahan that at the time Callahan requested a cashless exercise, it did not have the required

effective registration agreement as described in section 7.4. However, it argues that the cashless

exercise option is only available when the Fair Market Value exceeds the Warrant Price, not

when, as here, the Warrant Price ($11.50) exceeds the Fair Market Value ($2.50). Callahan

brought suit for breach of the Warrant Agreement against Global Eagle and AST.

LEGAL STANDARD

                Rule 12(b)(6) requires a complaint to “contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility standard . . . asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id.

                In assessing the sufficiency of a pleading, a court must disregard legal

conclusions, which are not entitled to the presumption of truth. Id. Instead, the Court must

examine the well-pleaded factual allegations and “determine whether they plausibly give rise to



                                                 -4-
an entitlement to relief.” Id. at 679. “Dismissal is appropriate when ‘it is clear from the face of

the complaint, and matters of which the court may take judicial notice, that the plaintiff’s claims

are barred as a matter of law.’” Parkcentral Global Hub Ltd. v. Porsche Auto. Holdings SE, 763

F.3d 198, 208-09 (2d Cir. 2014) (quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir.

2000)).

DISCUSSION

                    To establish a breach of contract under New York law, 2 a plaintiff must prove (1)

the existence of a contract; (2) performance of the contract by one party; (3) breach of the

contract by the other party; and (4) damages. Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir.

1996). “At the motion to dismiss stage, a district court may dismiss a breach of contract claim

only if the terms of the contract [insofar as they are material to the dispute] are unambiguous.”

Orchard Hill Master Fund Ltd. v. SBA Commc’ns Corp., 830 F.3d 152, 156 (2d Cir. 2016).

“Whether a contract is ambiguous is a question of law for the court to decide.” Bayerische

Landesbank, New York Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 53 (2d Cir. 2012)

(citation omitted).

                    “Ambiguity is determined by looking within the four corners of the document, not

to outside sources.” JA Apparel Corp. v. Abboud, 568 F.3d 390, 396 (2d Cir. 2009) (citation

omitted). “Courts analyze the ambiguity of a contract provision under the ‘normal rules of

contract interpretation: words and phrases should be given their plain meaning and a contract

should be construed so as to give full meaning and effect to all of its provisions.’” Carlton Grp.,

Ltd. v. Mirabella SG SpA, No. 16-CV-6649 (LGS), 2017 WL 3530370, at *4 (S.D.N.Y. Aug. 16,

2017).


2
    The parties agree that New York law governs. (See Pl. Br. at 2).


                                                         -5-
               “[I]n deciding whether an agreement is ambiguous[,] courts ‘should examine the

entire contract and consider the relation of the parties and the circumstances under which [the

contract] was executed. Particular words should be considered[], not as if isolated from the

context, but in the light of the obligation as a whole and the intention of the parties as manifested

thereby. Form should not prevail over substance and a sensible meaning of words should be

sought.’” Kass v. Kass, 91 N.Y.2d 554, 566 (N.Y. 1998) (citation omitted); see, e.g., S. Rd.

Assocs., LLC v. Int'l Bus. Machines Corp., 4 N.Y.3d 272, 278 (N.Y. 2005) (holding that the term

“premises” in the disputed contract unambiguously referred only to the “interior space” of a

leased real estate property based on a reading of the lease “as a whole,” which frequently listed

the term “premises” separately from things such as “the water tower, appurtenances, land,

parking lot and building”).

               “Ambiguity in a contract is the inadequacy of the wording to classify or

characterize something that has potential significance.” Eternity Glob. Master Fund Ltd. v.

Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168, 178 (2d Cir. 2004). “A contract is unambiguous . .

. if the contract language has a definite and precise meaning . . . and concerning which there is no

reasonable basis for a difference of opinion.” Orchard Hill, 830 F.3d at 156 (citation and internal

quotation marks omitted). Ambiguity does not exist “where one party’s view ‘strain[s] the

contract language beyond its reasonable and ordinary meaning.’” Bank of New York Mellon Tr.

Co, N.A. v. Gebert, No. 13-CV-6988 (PKC), 2014 WL 1883551, at *3 (S.D.N.Y. May 9, 2014)

(citing Seiden Associates, Inc. v. ANC Holdings, Inc., 959 F.2d 425, 428 (2d Cir. 1992)).

               “Where there is no ambiguity to a contract and the intent of the parties can be

determined from the face of the agreement, interpretation is a matter of law, and a claim turning

on that interpretation may be resolved on a motion to dismiss.” Rounds v. Beacon Assocs.



                                                -6-
Mgmt. Corp., No. 09-CV-6910 (LBS), 2009 WL 4857622, at *3 (S.D.N.Y. Dec. 14, 2009). “[A]

contract ‘must be enforced according to the plain meaning of the language of the contracting

parties’” and construed “so as to give full meaning and effect to all of its provisions” and “in

accordance with the parties’ intent, which is generally discerned from the four corners of the

document itself.” Gebert, 2014 WL 1883551, at *3 (citation omitted); Atlas Partners, LLC v.

STMicroelectronics, Int'l N.V., No. 14-CV-7134 (VM), 2015 WL 4940126, at *5–6 (S.D.N.Y.

Aug. 10, 2015) (citing LaSalle Bank Nat'l Ass'n v. Nomura Asset Capital Corp., 424 F.3d 195,

206 (2d Cir. 2005)); Kortright Capital Partners LP v. Investcorp Inv. Advisers Ltd., 327 F. Supp.

3d 673, 680–81 (S.D.N.Y. 2018) (citation omitted). “A court should not interpret a contract in a

manner that would be ‘absurd, commercially unreasonable, or contrary to the reasonable

expectations of the parties.’” Gebert, 2014 WL 1883551, at *3 (citing In re Lipper Holdings,

LLC, 766 N.Y.S.2d 561, 562 (1st Dep’t 2003)); see also Newmont Mines Ltd. v. Hanover Ins.

Co., 784 F.2d 127, 135 (2d Cir. 1986) (“Unless otherwise indicated, words should be given the

meanings ordinarily ascribed to them and absurd results should be avoided.”).

               In this case, the contract dispute hinges on the meaning of the term “difference” in

the “cashless exercise” provision found in section 7.4 of the Warrant Agreement. The issue is

whether the term “difference” in the phrase “difference between the Warrant Price and the ‘Fair

Market Value’” means (1) the result of subtracting the Warrant Price from the Fair Market

Value, as Global Eagle argues, or (2) the distance between the Warrant Price and the Fair Market

Value, as Callahan argues. To answer this question, the Court does not look merely at the word

“difference” as it appears in the quoted phrase but by also considering the mechanism through

which a “cashless exercise” operates, as evidenced by the Warrant Agreement as a whole. This

mechanism makes plain sense under Global Eagle’s interpretation, but is rendered meaningless



                                                -7-
and arbitrary under Callahan’s interpretation. Thus considering the entirety of the Warrant

Agreement, the Court reads the phrase “difference between the Warrant Price and the Fair

Market Value” to require subtracting the Warrant Price from the Fair Market Value.

                  The disputed cashless exercise formula is found in section 7.4. It reads, in

pertinent part, as follows:

                  The Company agrees that as soon as practicable, but in no event later
                  than fifteen (15) Business Days after the closing of its initial
                  Business Combination, it shall use its best efforts to file with the
                  Commission a registration statement for the registration, under the
                  Securities Act, of the shares of Common Stock issuable upon
                  exercise of the Warrants . . . . The Company shall use its best efforts
                  to cause the same to become effective and to maintain the
                  effectiveness of such registration statement, and a current
                  prospectus relating thereto, until the expiration of the Warrants in
                  accordance with the provisions of this Agreement. If any such
                  registration statement has not been declared effective by the 60th
                  Business Day following the closing of the Business Combination,
                  holders of the Warrants shall have the right, during the period
                  beginning on the 61st Business Day after the closing of the Business
                  Combination and ending upon such registration statement being
                  declared effective by the Commission, and during any other period
                  when the Company shall fail to have maintained an effective
                  registration statement covering the shares of Common Stock
                  issuable upon exercise of the Warrants, to exercise such Warrants
                  on a “cashless basis,” by exchanging the Warrants (in accordance
                  with Section 3(a)(9) of the Act or another exemption) for that
                  number of shares of Common Stock equal to the quotient obtained
                  by dividing (x) the product of the number of shares of Common
                  Stock underlying the Warrants, multiplied by the difference between
                  the Warrant Price and the ‘Fair Market Value’ (as defined below)
                  by (y) the Fair Market Value.” 3




3
  Section 3(a)(9) of the Securities Act of 1933 exempts from “the provisions of this subchapter” any security
“exchanged by the issuer with its existing security holders exclusively where no commission or other remuneration
is paid or given directly or indirectly for soliciting such exchange . . . .” 15 U.S.C. § 77c(a)(9). One such provision
of the same subchapter states that “[u]nless a registration statement is in effect as to a security, it shall be unlawful
for any person, directly or indirectly . . . to make use of any means or instruments of transportation or
communication in interstate commerce or of the mails to sell such security through the use or medium of any
prospectus or otherwise.” 15 U.S.C. § 77e(a)(1).


                                                          -8-
(Compl’t, Ex. 1 § 7.4). The parties agree that in this case “the number of shares of Common

Stock underlying the Warrants” is equal to the total number of warrants that the warrant holder,

here Callahan, seeks to exercise, which is 1,042,675. (Pl. Br. at 5; Def. Br. at 9, 14). The

following equations represent (1) Global Eagle’s and (2) Callahan’s interpretations of the section

7.4 formula, respectively:



(1) Global Eagle’s Interpretation:

       𝑆𝑆ℎ𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎 𝑜𝑜𝑜𝑜 𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶 𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆

                                (𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁 𝑜𝑜𝑜𝑜 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊)(𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 − 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃)
                            =
                                                                 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉



(2) Callahan’s Interpretation:

       𝑆𝑆ℎ𝑎𝑎𝑎𝑎𝑒𝑒𝑠𝑠 𝑜𝑜𝑜𝑜 𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶 𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆

                                (𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁 𝑜𝑜𝑜𝑜 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊)|𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 − 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃|
                            =
                                                                 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉



As discussed, the two interpretations differ in that the first requires subtracting the Warrant Price

from the Fair Market Value, represented by “(𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 − 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃),”

whereas the second requires finding the distance between the Fair Market Value and the Warrant

Price (a value which is always positive), represented by “|𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 −

𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃|.” 4 If the first interpretation is correct, Global Eagle prevails because applying

the first equation yields a negative number of “Shares of Common Stock,” which implies that



4
 The expression “|𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 − 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑎𝑎𝑛𝑛𝑛𝑛 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃|” represents the absolute value of subtracting the
Warrant Price from the Fair Market Value, i.e., the distance between the Fair Market Value and the Warrant Price,
which is necessarily a positive value.

                                                                 -9-
Global Eagle would owe Callahan no shares in exchange for his warrants. 5 If the second

interpretation is correct, Callahan prevails because applying the second equation yields

3,753,630 in shares of common stock, which is the number of shares requested by Callahan. 6

                        It is true, as Callahan argues, that the phrase “difference between the Warrant

Price and the ‘Fair Market Value’” does not itself describe whether the Warrant Price should be

subtracted from the Fair Market Value or vice versa. (Pl. Br. at 1). However, the language of

the Warrant Agreement does not become ambiguous “simply because the parties urge different

interpretations.” See Gebert, 2014 WL 1883551, at *3. Here, even if the term “difference” may

be interpreted in two ways when reading this phrase in isolation, the Court may properly dismiss

Callahan’s claim because the term “difference” does not “suggest more than one meaning” when

“examin[ing] the context of the entire integrated agreement,” including the Warrant Agreement

and the Warrant Certificate, which the Warrant Agreement explicitly incorporates. See

Bayerische Landesbank, 692 F.3d at 53 (emphasis added) (“[A]mbiguity exists where a contract

term could suggest more than one meaning when viewed objectively by a reasonably intelligent

person who has examined the context of the entire integrated agreement and who is cognizant of

the customs, practices, usages and terminology as generally understood in the particular trade or

business.”); Kass, 91 N.Y.2d at 566 (“[I]n deciding whether an agreement is ambiguous[,] . . .

[p]articular words should be considered[], not as if isolated from the context, but in the light of

the obligation as a whole and the intention of the parties as manifested thereby.”); Atlas Partners,

2015 WL 4940126, at *5–6 (citing Madeleine, L.L .C. v. Casden, 950 F.Supp.2d 685, 696



                                                 (1,042,675)(2.50−11.50)       (1,042,675)(−9.00)
5
    𝑆𝑆ℎ𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎 𝑜𝑜𝑜𝑜 𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶 𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 =            2.50
                                                                           =         2.50
                                                                                                    = −3,753,630.

                                                 (1,042,675)|2.50−11.50|       (1,042,675)(9.00)
6
    𝑆𝑆ℎ𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎 𝑜𝑜𝑜𝑜 𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶 𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 =                             =                       = 3,753,630.
                                                          2.50                       2.50


                                                                    - 10 -
(S.D.N.Y. 2013)) (“[M]ultiple documents must be read together as a single contract when the

‘plain language of the agreements unambiguously requires them to be read together.’”).

                  As will be discussed in detail below, the context of the entire integrated

agreement reveals the purpose of the cashless exercise mechanism, which in turn reveals that

only Global Eagle’s interpretation of the phrase “difference between the Warrant Price and the

‘Fair Market Value’” is reasonable. See Orchard Hill, 830 F.3d at 156 (“A contract is

unambiguous . . . if the contract language has a definite and precise meaning . . . concerning

which there is no reasonable basis for a difference of opinion.”). The Court holds, therefore, that

a cashless exercise is only available when the Fair Market Value exceeds the Warrant Price. In

other words, the phrase “the difference between the Warrant Price and the ‘Fair Market Value’”

in section 7.4 must translate to (𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 − 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃) such that the Warrant

Price is always subtracted from the Fair Market Value.

    A. The Warrant Agreement and Warrant Certificate Expressly Provide that
       One Warrant Entitles a Holder to One Share of Common Stock

                  First, the Warrant Agreement and the Warrant Certificate, together comprising of

a total of 21 pages, provide in numerous locations that each warrant entitles the holder to

purchase only one share of common stock, subject to specific and enumerated adjustments. For

instance, in section 3.1, it states: “Each Warrant shall, when countersigned by the Warrant

Agent, entitle the Registered Holder thereof, subject to the provisions of such Warrant and of this

Agreement, to purchase from the Company the number of shares of Common Stock stated

therein, at the price of $11.50 per share, subject to the adjustments provided in Section 4 hereof

and in the last sentence of this Section 3.1.” (Compl’t, Ex. 1 § 3.1). The Warrant Certificate

states that “[e]ach Warrant is initially exercisable for one fully paid and non-assessable share of

Common Stock . . . subject to adjustment upon the occurrence of certain events set forth in the

                                                        - 11 -
Warrant Agreement.” (Id., Ex. 1 at 15 (emphasis added)). Additionally, in its third introductory

paragraph, the Warrant Agreement states that “each [warrant] evidenc[es] the right of the holder

thereof to purchase one share of common stock of [Global Eagle] . . . for $11.50 per share,

subject to adjustment as described herein . . . .” (Id., Ex. 1 at 2 (emphasis added)).

               The Warrant Agreement allows adjustments to this one-to-one exchange ratio

only in narrow circumstances, as described in section 4 of the Agreement and in the last sentence

of section 3.1. These circumstances include, for instance, where the number of outstanding

shares of common stock is increased by a stock dividend or decreased by a consolidation. (Id.,

Ex. 1 § 4 (enumerating scenarios warranting adjustment)). Section 4 further states that where an

event occurs “affecting [Global Eagle]” that is not addressed in the enumerated list of

adjustments but “would require an adjustment to the terms of the Warrants in order to . . . avoid

an adverse impact on the Warrants and . . . effectuate the intent and purpose of this [section],”

Global Eagle shall appoint an “appraisal firm of recognized national standing” to determine

whether an adjustment is necessary and the terms of such an adjustment. (Id., Ex. 1 § 4.8).

               These detailed provisions reveal that absent an enumerated scenario warranting

adjustment or the input of an independent expert regarding the necessity of an adjustment, the

parties intended to maintain the one-to-one exchange ratio. Callahan has not alleged that any

basis for adjustment has been satisfied. Yet, Callahan’s interpretation of section 7.4 would

entitle him to 3,753,630 shares in exchange for only 1,042,675 warrants—i.e. 3.6 shares per

warrant rather than one-to-one—without a principled reason. To read the section 7.4 formula as

Callahan proposes would be to render meaningless the provisions requiring a one-to-one

exchange ratio unless a specific adjustment applies, namely sections 3.1 and 4.




                                                - 12 -
    B. The Warrant Agreement Expressly Requires Payment of the
       Exercise Price to Exercise Warrants

                Second, the Warrant Agreement explicitly defines a warrant as an instrument that

grants a warrant holder the right to purchase shares of Global Eagle common stock at the

exercise price, not the right to exchange warrants for shares without payment. As discussed, the

third full paragraph of the Warrant Agreement states that a warrant “evidenc[es] the right of the

holder thereof to purchase one share of common stock . . . for $11.50 per share . . . .” (Id., Ex. 1

at 2 (emphasis added)). Section 3 of the Agreement is titled “Terms and Exercise of Warrants”

and describes the method by which a holder can exercise his or her warrants. (Id., Ex. 1 § 3).

Here, again, the Agreement states that “Each Warrant shall . . . entitle the Registered Holder

thereof, subject to the provisions of such Warrant and of this Agreement, to purchase from the

Company the number of shares of Common Stock stated therein, at the price of $11.50 per share

. . . .” (Id. (emphasis added)).

                Under section 3.3, entitled “Exercise of Warrants,” the first subsection, titled

“Payment,” describes the process of exercising a warrant as follows:

                Subject to the provisions of the Warrant and this Agreement, a
                Warrant . . . may be exercised by the Registered Holder thereof by
                surrendering it . . . with the subscription form, as set forth in the
                Warrant, duly executed, and by paying in full the Warrant Price for
                each full share of Common Stock as to which the Warrant is
                exercised and any and all applicable taxes due in connection with
                the exercise of the Warrant, the exchange of the Warrant for the
                shares of Common stock and the issuance of such Common Stock,
                as follows: (a) in lawful money of the United States; in good
                certified check or good bank draft payable to the order of the
                Company . . . or (d) as provided in Section 7.4 hereof.

                The structure of section 3.3.1 makes clear that in order to exercise a warrant, a

warrant holder must do two things: first, “surrender[]” the warrant and second, “pay[] in full the

Warrant Price” for each share of common stock. The payment requirement may be satisfied in

                                                - 13 -
the ways listed in subsections (a) through (d), which include through “lawful money of the

United States,” i.e. a cash transaction, or “as provided in Section 7.4,” i.e. a cashless transaction.

Thus, the language and structure of section 3.3 establishes that a “cashless exercise” as described

in section 7.4 does not forego payment of the exercise price, but is merely an alternative method

by which a warrant holder may make such payment. 7

                   Thus, the formula for “cashless exercise” in section 7.4 makes sense only when

interpreted as Global Eagle urges, namely that the term “difference” requires that the Warrant

Price be subtracted from the Fair Market Value as follows:



      𝑆𝑆ℎ𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎 𝑜𝑜𝑜𝑜 𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶 𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆

                               (𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁 𝑜𝑜𝑜𝑜 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊)(𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 − 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃)
                           =
                                                                𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉



                   Interpreted this way, the formula calculates the number of shares of common

stock owed to a warrant holder after deducting enough shares to pay the exercise price.

Specifically, subtracting the Warrant Price from the Fair Market Value, represented by the term

“(𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 − 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃),” yields the profit, in dollars, that a warrant holder

would realize by exercising one warrant when the Fair Market Value exceeds the Warrant Price. 8


7
  The Warrant Certificate similarly states that a “cashless exercise” is an alternative method of payment. It reads:
“Each Warrant entitles the holder, upon exercise . . . to receive from the Company that number of fully paid and
nonassessable shares of Common Stock as set forth on the reverse hereof, at the exercise price . . . as determined
pursuant to the Warrant Agreement, payable in lawful money (or through ‘cashless exercise’ if permitted by the
Warrant Agreement) of the United States of America upon surrender of this Warrant Certificate and payment of the
Exercise Price at the office or agency of the Warrant Agent referred to below. . . .” (Compl’t, Ex. 1 at 16 (emphasis
in original)).
8
  For instance, where the Fair Market Value is $13.50 and the Warrant Price is $11.50, a warrant holder engaging in
a cash transaction would surrender the warrant and pay $11.50 for one share of common stock. Because the share
itself is worth $13.50 on the open market and he has paid only $11.50 for it, he has made a profit of $2.00 by
exercising that one warrant. The profit realized for exercising that one warrant is calculated by subtracting the

                                                               - 14 -
If we call this value “Profits Per Warrant,” the numerator of the formula can be represented as

“(𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁 𝑜𝑜𝑜𝑜 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊)(𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃 𝑃𝑃𝑃𝑃𝑃𝑃 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊),” i.e. the product of multiplying the

Number of Warrants by the Profits Per Warrant. This product equals the total profits, in dollars,

that a warrant holder would realize upon exercising all of his or her warrants. Dividing that

product by the Fair Market Value in the denominator, converts the total profits from dollars to

shares of common stock, thus yielding the total number of shares of common stock equal to the

warrant holder’s total profits. Thus, under Global Eagle’s interpretation of the section 7.4

formula, a warrant holder engaging in a cashless exercise pays the Exercise Price by

surrendering his warrants and walking away with only that number of shares of common stock

equal to his total profits.

                   As demonstrated, under this interpretation, a “cashless exercise” becomes a means

of effectuating payment of the exercise price without having cash or a cash equivalent change

hands. This interpretation is thus consistent with section 3.3’s description of a “cashless

exercise” as an alternative to a cash transaction as a means of making payment.

                   Callahan argues that this interpretation is contrary to the intent of the parties

because it “render[s] the ‘cashless exercise’ provision worthless.” (Pl. Br. at 2). That conclusion

is incorrect. The cashless payment method would be desirable when a cash transaction is

unavailable, but a warrant holder still wishes to lock in his profits by exercising his warrants. A

cash transaction becomes unavailable when Global Eagle does not maintain an effective

registration statement, which is precisely the condition that triggers the availability of a cashless

exercise under section 7.4. Global Eagle’s interpretation thus allows a warrant holder to “cash



Warrant Price from the Fair Market Value, as represented by the expression “(𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 −
𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃).”


                                                            - 15 -
out” on his profits even when a cash transaction is not available, but only when those profits

exist, i.e., when the Fair Market Value exceeds the Warrant Price.

                    In contrast to Global Eagle’s interpretation, Callahan’s interpretation allows a

warrant holder engaging in a cashless transaction to obtain multiple shares of stock per warrant

without making any sort of payment whatsoever, which is inconsistent with the requirement that

a warrant holder pay the exercise price to exercise the warrants. He interprets the term

“difference” in the section 7.4 formula to mean the distance between the Warrant Price and the

Fair Market Value as follows:



       𝑆𝑆ℎ𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎 𝑜𝑜𝑜𝑜 𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶 𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆

                                (𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁𝑁 𝑜𝑜𝑜𝑜 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊)|𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 − 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃|
                            =
                                                                 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉



                    Here, the distance between the Warrant Price and Fair Market Value, as

represented by the expression “|𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑎𝑎𝑙𝑙𝑙𝑙𝑙𝑙 − 𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃|,” does not equal the

“Profits Per Warrant” as was the case for Global Eagle’s formula. Where, as here, the Warrant

Price exceeds the Fair Market Value, a warrant holder would suffer a loss if he exercised his

warrant in a cash transaction because he would pay the Warrant Price to purchase a share of

stock, which is a higher price than he could have paid by purchasing the share on the open

market at Fair Market Value and thus higher than the price at which he could sell. 9 Yet, the

distance between the Warrant Price and the Fair Market Value, i.e. “|𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀 𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉𝑉 −



9
  For instance, where the Fair Market Value is $9.50 and the Warrant Price is $11.50, a warrant holder engaging in a
cash transaction would surrender the warrant and pay $11.50 for one share of common stock. Because the share
itself is worth $9.50 on the open market and he has paid $11.50 for it, he has suffered a loss of $2.00 by exercising
that one warrant.

                                                                - 16 -
𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊𝑊 𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃𝑃|,” would still be a positive value. Callahan has not suggested any principled

reason to make the number of shares owed to a warrant holder dependent on the size of the gap

between the Fair Market Value and the Warrant Price rather than dependent on the Profits Per

Warrant. His interpretation allows warrant holders to surrender warrants that are insufficient in

value to cover the exercise price for shares of common stock, plainly contradicting section 3.3’s

requirement that a warrant holder pay the exercise price in order to exercise his warrants.

                Moreover, based on Callahan’s formula, as the Fair Market Value approaches

zero, the number of shares owed to Callahan (or any warrant holder) would increase to the point

of absurdity. To illustrate, applying Callahan’s formula and assuming an exercise price of

$11.50, if the Fair Market Value were $1.00, the number of shares owed to Callahan would be

10,948,087.5. If the Fair Market Value were $0.01, the number of shares owed would be

1,198,033,575.

                Thus, to accept Callahan’s interpretation would be to conclude that Global Eagle

agreed that if the Fair Market Value dropped low enough, Callahan would be entitled over a

billion shares of common stock for no payment and to the detriment of existing stockholders,

whose interest would be severely diluted. Such an outlandish consequence could not have been

the intent of the parties, especially where the Warrant Agreement contemplated issuing “up to

20,125,000 warrants” and guaranteed that “[Global Eagle] shall at all times reserve and keep

available a number of its authorized but unissued shares of Common Stock that shall be

sufficient to permit the exercise in full of all outstanding Warrants issued pursuant to this

Agreement.” (Compl’t, Ex. 1 at 2).

                Under Callahan’s interpretation, had Global Eagle issued the 20,125,000

warrants, and the Fair Market Value dropped to $0.01, Global Eagle would have to be prepared



                                                  - 17 -
to issue 23,123,625,000 shares of common stock to warrant holders for no payment. The Court

declines to read the Warrant Agreement in such an “absurd [and] commercially unreasonable”

manner. See Gebert, 2014 WL 1883551, at *3 (citation omitted).

CONCLUSION

              Defendants’ motion to dismiss (Doc. 36) is GRANTED. The parties’ motion for

oral argument (Doc. 41) is DENIED as moot. The Clerk is respectfully directed to terminate the

motions.

              SO ORDERED.




Dated: New York, New York
       May 30, 2019




                                            - 18 -
